 

Exhibit 10.08

AMENDMENT NUMBER ONE TO

CREDIT CARD PROGRAM AGREEMENT

 

THIS AMENDMENT NUMBER ONE TO CREDIT CARD PROGRAM AGREEMENT (this “Amendment”) is
made as of this 30th day of March 2005, by and between Hanover Direct, Inc.
(“Hanover Direct”), on behalf of itself and its Merchant Affiliates, with its
principal office at 1500 Harbor Blvd., Weehawken, New Jersey 07086, and WORLD
FINANCIAL NETWORK NATIONAL BANK (“Bank”), with its principal office at 800 Tech
Center Drive, Gahanna, Ohio 43230.

 

RECITALS

WHEREAS, Hanover and Bank executed the Co-Brand and Private Label Credit Card
Program Agreement (the “Agreement”), dated as of February 22, 2005 (all defined
terms not otherwise defined shall have the same meaning as in the Agreement;
Section references are to the sections of the Agreement);

WHEREAS, the parties wish to amend the Agreement as provided for herein;

NOW, THEREFORE, in consideration of the foregoing promises, and for other good
and valuable consideration, the receipt and sufficiency of which is
acknowledged, the parties agree as follows:

 

1.

Amendment to Section 3.9(c)

Section 3.9(c) is hereby deleted in its entirety and the following substituted
therefor:

“(c) For or any chargeback reason as set forth in the Operating Procedures (as
may be amended from time to time pursuant to Section 2.3), or the Card
Association rules and regulations (as applicable) but only to the extent such
chargeback is for Purchases.”

2.

Amendment of Section 9.2(a)(ix)

Section 9.2(a)(ix) is hereby deleted in its entirety and the following
substituted therefor:

“(ix) breach or fail to perform or observe any material covenant or other
material term contained in any creditor loan agreement, debt instrument or any
other material agreement to which it is bound, (A) which breach or failure
results in a default or event of default by Hanover Direct that continues for
more than the applicable cure period, if any, or is not waived in writing by the
parties thereto, (B) such default or event of default materially adversely
affects the ability of Hanover Direct to perform under this Agreement or the
Program, (C) in the case of any creditor loan agreement or debt instrument, the
creditor under such loan agreement or debt instrument exercise its rights to
accelerate the debt and to commence an action to collect the debt of Hanover
Direct, and (D) in the case of

 

1

 

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

any material agreement that is not a creditor loan agreements or debt
instrument, the other party terminates such material agreement; or”

2.

Amendment of Section 9.2(e)

Section 9.2(e) is hereby deleted in its entirety and the following substituted
therefor:

“(e) If there are any material changes in Hanover Direct's business practices
with respect to the delivery channels of its Goods and/or Services that would
have a material adverse effect on this Agreement or the Program; or”

 

3.

Amendment of Section 9.3(a)(ix)

Section 9.3(a)(ix) is hereby deleted in its entirety and the following
substituted therefor:

“(ix) breach or fail to perform or observe any material covenant or other
material term contained in any creditor loan agreement, debt instrument or any
other material agreement to which it is bound, (A) which breach or failure
results in a default or event of default by Bank that continues for more than
the applicable cure period, if any, or is not waived in writing by the parties
thereto, (B) such default or event of default materially adversely affects the
ability of Hanover Direct to perform under this Agreement or the Program, (C) in
the case of any creditor loan agreement or debt instrument, the creditor under
such loan agreement or debt instrument exercise its rights to accelerate the
debt and to commence an action to collect the debt of Bank, and (D) in the case
of any material agreement that is not a creditor loan agreement or debt
instrument, the other party terminates such material agreement; or”

4.

Amendment of Section 9.7.

Section 9.7 is hereby deleted in its entirety and the following substituted
therefor:

“9.7

Purchase of Accounts.

                

(a) Upon the expiration or termination of this Agreement by either party for any
reason other than a Hanover Direct Termination Event, Hanover Direct or its
designated new credit provider shall purchase from Bank all unpaid and
outstanding Private Label Accounts and the listing of names and addresses of
such Cardholders at a purchase price equal to the fair market value of the
Private Label Account and receivables related thereto, including, without
limitation, all accrued and unpaid finance charges and fees due and owing by the
Cardholder with respect to the Private Label Accounts. Such purchase must be
completed upon the termination of the Agreement.

(b) Upon the expiration or termination of this Agreement by either party for any
reason, Hanover shall have the option, upon 180 days prior written notice to

 

2

 

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

Bank (upon 60 days written notice to Bank after the occurrence of a Hanover
Direct Termination Event or Bank Termination Event), to require that Bank sell
to the replacement private label credit provider all unpaid and outstanding
Co-Brand Accounts and the listing of names and addresses of such Cardholders at
purchase price equal to the fair market value of the Co-Brand Account and
receivables related thereto, including, without limitation, all accrued and
unpaid finance charges and fees due and owing by the Cardholder with respect to
the Co-Brand Accounts. Such purchase must be completed within 60 days after the
termination of the Agreement.

(c) For purposes of this Section 9.7, the fair market value of an Account shall
be the price that an unrelated third party is willing to pay for such Account.”

5.

No Other Modifications

          Except as otherwise modified herein, the Agreement shall remain in
full force and effect. To the extent that any provision of the Agreement
conflicts with any provision of this Amendment, the provision of this Amendment
shall control.

 

[signatures on following page]



 

3

 

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment to
Credit Card Program Agreement in manner and form sufficient to bind them as of
the date first above written.

 

 

HANOVER DIRECT, INC.

on behalf of itself and its

Merchant Affiliates

 

 

By:   /s/ Wayne P. Garten

 

Title: President and Chief Executive Officer

 

Date:   March 30, 2005

 


WORLD FINANCIAL NETWOR    

NATIONAL BANK

 

 

By:   /s/ Daniel T. Groomes

 

Title:    President

 

 

Date:   March 31, 2005

 

 

 

 

4

 

 

 

 

 

 

 

 

 